PER CURIAM
The Department of Transportation threatened to suspend petitioner’s driver’s license for failure to pay a traffic fine. ORS 809.210; ORS 809.290(2); ORS 809.415(4). Petitioner paid the fine, and the suspension never occurred. Petitioner then filed a petition for judicial review in circuit court to challenge either the department’s authority to impose the threatened suspension or the underlying fine. The trial court granted the department’s motion for summary judgment and sua sponte awarded it a $1,000 enhanced prevailing party fee. Petitioner challenges both of those actions on appeal. We reverse as to the prevailing party fee and otherwise affirm.
ORS 20.190(3) authorizes the circuit court to award an enhanced prevailing party fee “in any civil action or proceeding * * * in which recovery of money or damages is sought [.]” The state concedes that neither petitioner nor respondent is seeking recovery of money or damages and that the trial court, therefore, was without authority to award the enhanced prevailing party fee. We agree.
Petitioner’s other arguments do not require discussion.
Award of enhanced prevailing party fee vacated; otherwise affirmed.